Citation Nr: 1102918	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  03-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
lymphadema praecox of the left leg (hereinafter lymphedema).

2.	Entitlement to a compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1989 to September 
1998.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
The May 2002 decision continued the Veteran's 20 percent 
evaluation for lymphedema and a 0 percent evaluation for her 
allergic rhinitis.

The Board notes the Veteran was scheduled for a Board hearing in 
July 2008, however the Veteran did not show up for this hearing.  
As the Veteran has not offered a statement of good cause as to 
why she missed the hearing, the Board will proceed as if the 
hearing request had been withdrawn.  38 C.F.R. § 20.704(d).

The case was brought before the Board in October 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of her claims, to include obtaining treatment records 
and affording the Veteran new VA examinations.  The Veteran 
provided treatment records from her 2004 surgery and was afforded 
2 VA examinations in November 2009 for her lymphedema and 
allergic rhinitis.  Therefore, the Board finds that there has 
been substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

The Board notes that during the November 2009 VA examination the 
issue of bilateral lower extremity scars was raised.  The 
examiner stated these scars were the result of 2 unsuccessful 
lymphangiograms.  However, the issue of bilateral scars has never 
been adjudicated by the RO, and therefore, is REFERRED to the RO 
for proper adjudication.

Evidence on file includes allegations that are sufficient to 
raise a claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  See November 2009 VA examinations; see also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a 
Veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally submits 
evidence of unemployability, . . . VA must consider TDIU.").  The 
RO did not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009) (noting that a claim to TDIU benefits is not a 
free-standing claim that must be pled with specificity; it is 
implicitly raised whenever a pro se Veteran, who presents cogent 
evidence of unemployability, seeks to obtain a higher disability 
rating).  This issue is also REFERRED to the RO for appropriate 
action.  


FINDINGS OF FACT

1.	The Veteran's lymphedema is manifested by pain and persistent, 
not board-like, edema, with no ulcers, stasis pigmentation, or 
eczema.  

2.	The Veteran's allergic rhinitis is manifested by nasal 
congestion, sinus pressure, and recurrent sinus drainage. 


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 20 percent for 
lymphedema have not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 (2010).

2.	The criteria for a compensable evaluation for allergic 
rhinitis have not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in June 2007.  This letter advised the Veteran of the 
information necessary to substantiate her claims, and of her and 
VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although 
the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of her claims in the May 2002 
rating decision, the Board finds that providing her with adequate 
notice in the June 2007 letter followed by a readjudication of 
the claim in the February 2008 supplemental statement of the 
case, May 2008 supplemental statement of the case, October 2008 
Board decision, and June 2010 supplemental statement of the case, 
'cures' any timing problem associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds 
that even if the above letters failed to provide the Veteran with 
adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does 
not constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the above 
letters as well as the rating decision, statement of the case, 
and supplemental statement of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there 
can be no prejudice to the Veteran due to a lack of adequate 338 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the claims file.  The Veteran 
has at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded 2 VA medical examinations in November 
2009 in order to determine the severity of her lymphedema and 
allergic rhinitis.  These opinions were rendered by medical 
professionals following a thorough examination and interview of 
the appellant and review of the claims file.  The examiners 
obtained an accurate history and listened to the appellant's 
assertions.  The examiners laid a factual foundation and reasoned 
basis for the conclusions that were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorders since she was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

Lymphedema

The Veteran contends that she is entitled to an evaluation in 
excess of 20 percent for her lymphedema.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted at any point during the appeal period.

The Veteran's service-connected lymphedema is currently rated as 
20 percent disabling under 38 C.F.R. § 4.104, Diagnostic Codes 
7199-7121.  Her specific diagnoses are not listed in the Rating 
Schedule.  Therefore, the RO assigned DC 7199 pursuant to 38 
C.F.R. § 4.27 which provides that unlisted disabilities requiring 
rating by analogy will be coded first by the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20.  The 
RO determined that the most closely analogous diagnostic code is 
38 C.F.R. § 4.104, Diagnostic Code 7121, for post-phlebetic 
syndrome of any etiology.  

Post-phlebitic syndromes of any etiology are rated under 
Diagnostic Code 7121 as follows.  A 20 percent rating is 
warranted for persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous indurations, 
stasis pigmentation or eczema, and persistent ulceration.  The 
maximum 100 percent rating is warranted for massive board-like 
edema with constant pain at rest.

At the most recent VA examination in November 2009, the Veteran 
indicated she had pain and swelling of both feet and legs.  She 
reported that she could not walk more than 50 yards, and this 
would be limited by pain in her left leg.  She further reported 
that she wears elastic stockings 4-5 days a week to help with the 
pain and swelling.  

An August 2007 VA examiner also noted the Veteran had swelling of 
both feet and ankles.  The November 2009 examiner reported there 
were no visible or palpable varicose veins.  There was 1+ pitting 
edema of both feet and both lower legs.  There were no ulcers, 
stasis pigmentation, or eczema of either leg.  The edema noted in 
both legs was not boardlike, but was persistent.  The examiner 
ultimately diagnosed the Veteran with lymphedema of both lower 
extremities and persistent edema of both lower legs, with 
constant pain in both feet and legs.

The Board notes that the Veteran is not entitled to an evaluation 
in excess of 20 percent.  The Veteran does not have stasis 
pigmentation, eczema, or ulcerations.  While the Veteran does 
have persistent edema, the November 2009 VA examiner found that 
it was not boardlike.  As such, the Veteran does not qualify for 
a higher evaluation under Diagnostic Code 7121.

The Board considered other potentially applicable Diagnostic 
Codes; however, the Veteran's symptoms are best evaluated under 
Diagnostic Code 7121, under which she is already rated.  

The Board acknowledges the Veteran's contentions that her 
lymphedema warrants an evaluation greater than 20 percent.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and observations 
of the Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.104 with respect to determining the 
severity of her service-connected disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2).

Overall, the Board concludes that the evidence discussed above 
supports no more than a 20 percent rating for the Veteran's 
lymphedema.  In reaching its decision, the Board considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against an evaluation higher than 20 percent, and 
therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Allergic Rhinitis

The Veteran contends that she is entitled to a compensable 
evaluation for her allergic rhinitis.  For the reasons that 
follow, the Board concludes that a compensable rating is not 
warranted at any point during the appeal period.

The Veteran's service-connected allergic rhinitis is currently 
rated as zero percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  Under this diagnostic code, allergic or 
vasomotor rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or complete 
obstruction on one side, is rated 10 percent disabling.  Allergic 
or vasomotor rhinitis with polyps is rated 30 percent disabling.  
Id.

At the outset it is noted that an April 2006 rating decision 
denied the claim of service connection for sinusitis.  More 
recently, in October 2008, the Board queried as to whether 
sinusitis and service-connected allergic rhinitis had overlapping 
symptomatology.  The most probative medical evidence of record 
fails to establish that sinusitis is related to service-connected 
allergic rhinitis.  See VA examination report dated in November 
2009.  Symptomatology from non-service-connected sinusitis will 
not be considered in the current evaluation of allergic rhinitis. 

A July 2001 private treatment record noted the Veteran had 
problems breathing through her nose.  The physician indicated she 
had +4 turbinates which would be causing the obstructive 
symptoms.  The physician also noted fluid in the Veteran's ear 
and an inability to valsalva to clear the left ear.  The 
physician recommended continued use of the corticosteroid nasal 
spray, in addition to a nasal spray at night and a prescribed 
decongestant.

The Veteran was afforded a VA examination in March 2002 where she 
reported frequent sinus drainage and infections, sinus pressure, 
and nasal congestion.  The examiner found no sinus tenderness or 
nasal discharge.  He reported symmetrical facial structures and 
no significant nasal septal deviation.  Furthermore, he found no 
allergic symptomatology.  Ultimately he diagnosed the Veteran 
with chronic maxillary sinusitis/chronic ethmoid sinusitis of 
moderate severity.

The Veteran was afforded another VA examination in November 2009 
for her allergic rhinitis.  The Veteran reported that she had 
postnasal drip, recurrent nasal congestion, and migraines.  She 
further reported that she had been using a nasal spray for the 
past 10 years approximately 10-15 times a day.  The examiner 
noted that the Veteran underwent surgery in 2004 for a nasal 
septoplasty and trimming of her inferior nasal turbinates.  
September 2004 private treatment records indicate there were no 
complications with the surgery.  The Veteran reported that this 
helped temporarily, and then she returned to using nasal spray.  
On examination at the November 2009 VA examination, it was noted 
that the Veteran had a good nasal airway bilaterally with no pus, 
polyps, or blood.  It was further noted that frontal and 
maxillary sinuses transilluminated well, which ruled out acute 
and chronic sinusitis.  The examiner also reported that the 
Veteran did not complain of any symptoms of allergic rhinitis and 
he did not find anything on physical examination suggestive of 
allergic rhinitis.

Based on a review of the above evidence, the Board concludes that 
entitlement to a compensable evaluation is not warranted.  Simply 
stated, the Veteran's rhinitis is essentially asymptomatic.  At 
no time during the appeal period has the Veteran's rhinitis been 
shown to be productive of greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one side.  
Moreover, there has been no demonstration of any polyps during 
the applicable appeal period.  Significantly, not only are such 
clinical findings not shown, but the Veteran does not contend 
that such symptomatology is presently shown and associated with 
her rhinitis.

The Board has also considered whether there are other potentially 
applicable diagnostic codes with which to rate the Veteran's 
allergic rhinitis.  In this regard, the Board has also considered 
the application of other Diagnostic Codes 6523 (bacterial 
rhinitis) and 6524 (granulomatous rhinitis).  However, the 
Veteran has not been shown to have bacterial or granulomatous 
rhinitis.  Accordingly she is not entitled to an increased rating 
under those diagnostic codes.  

The Board acknowledges the Veteran's contentions that her 
allergic rhinitis warrants a compensable evaluation.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.97 with respect to determining the 
severity of her allergic rhinitis.  See Moray, supra; see also 
Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

Overall, the Board concludes that the evidence discussed above 
supports no more than a zero percent rating for the Veteran's 
allergic rhinitis.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than zero percent, and therefore, does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for either her lymphedema or her 
allergic rhinitis.  Additionally, there is not shown to be 
evidence of marked interference with employment due to her 
lymphedema or allergic rhinitis.  To the contrary, at the 
November 2009 VA examination the Veteran indicated she was no 
longer working due to multiple medical reasons.

The Veteran has indicated that she has pain and swelling in her 
left leg.  She has also indicated she requires use of a nasal 
spray.  As noted above, any functional limitation is already 
contemplated in the ratings currently assigned.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
lymphedema is denied.

Entitlement to a compensable evaluation for allergic rhinitis is 
denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


